 EL CHARRO MEXICAN FOODSEl Charro Mexican Foods, Inc. and Hotel, Motel &Restaurant Employees & Bartenders Union,Local 50, Hotel and Restaurant Employees andBartenders International Union. Case 20-CA-15286August 7, 1981DECISION AND ORDEROn May 5, 1981, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and has decided to affirm the rul-ings, findings,' and conclusions2of the Administra-tive Law Judge and to adopt his recommendedOrder, 3 as modified herein. 4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,El Charro Mexican Foods, Inc., Vacaville, Califor-'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge and asserts that the Administrative LawJudge's resolutions of credibility, findings of fact, and conclusions of laware the result of bias. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings. Further,we are satisfied that the allegation of bias is without merit. There is nobasis for finding that bias and partiality existed merely because the Ad-ministrative Law Judge resolved important factual conflicts in favor ofthe General Counsel's witnesses. As the Supreme Court stated inN.L.R.B. v. Pittsburgh Steamship Company, 337 U.S. 656, 659 (1949),"[T]otal rejection of an opposed view cannot of itself impugn the integri-ty or competence of a trier of fact." Thus we find no basis for reversingor setting aside his findings, conclusions, or recommendations.2 The Administrative Law Judge concluded that Respondent's reduc-tion of employee Schwind's workweek was violative of Sec. 8(aX3) and(I) of the Act as indicated in his Conclusion of Law 5(b). In sec. F, par.7, of his Decision, he inadvertently erred by citing this action as a viola-tion of only Sec. 8(a)(1), rather than Sec. 8(a)3) and (I). We hereby cor-rect this error.Member Jenkins would not rely on Wright Line. a Division of WrightLine. Inc., 251 NLRB 1083 (1980), because the facts show that the al-leged lawful reasons for the discharges did not exist, and the Wright Lineanalysis, designed to determine causation where a lawful and unlawfulreason are both genuine, is useless in the situation here.I Member Jenkins would modify the recommended Order to requirethe interest due to Schwind and Warr be computed in the manner setforth in his partial dissent in Olympic Medical Corporation, 250 NLRB 146(1980).4 In The Remedy section of his Decision, the Administrative LawJudge inadvertently recommended, inter alia, that Respondent be directedto reinstate Warr to his "former position" rather than to his "former posi-tion or, if that position no longer exists, to a substantially equivalent posi-tion without prejudice to his seniority or any other rights or privilegespreviosly enjoyed." Accordingly, we shall modify par. 2(a) of the recom-mended Order and issue a new noticenia, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Jeff Warr immediate and full rein-statement to his former position or, if that positionno longer exists, to a substantially equivalent posi-tion without prejudice to his seniority or any otherrights or privileges previously enjoyed, and to hisformer workweek."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withclosure of our business if they choose to berepresented by Hotel, Motel & Restaurant Em-ployees & Bartenders Union, Local 50, Hoteland Restaurant Employees and Bartenders In-ternational Union.WE WILL NOT threaten our employees withdiscrimination against those employees whosupport or supported the above labor organiza-tion.WE WILL NOT threaten our employees withclosure of our business if they engage in astrike.WE WILL NOT interrogate our employeesconcerning their reasons for supporting theabove labor organization or their conduct inthe event there is a strike.WE WILL NOT issue reprimands or writtenwarnings to our employees because of their ac-tivities on behalf of the above labor organiza-tion.WE WILL NOT reduce our employees' work-weeks because of their activities on behalf ofthe above labor organization.WE WILL NOT discharge our employees be-cause of their activities on behalf of the abovelabor organizationWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theNational Labor Relations Act, as amended.WE WILL offer Jeff Warr immediate and fullreinstatement to his former position or, if thatposition no longer exists, to a substantiallyequivalent position without prejudice to his se-niority or any other rights or privileges previ-257 NLRB No. 92647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDously enjoyed, and WE WILL offer him rein-statement to his former workweek.WE WILL restore Sheryl Schwind herformer workweek.WE WILL make Sheryl Schwind and JeffWarr whole for any losses in wages or benefitsthey suffered by virtue of our reducing theirworkweeks and discharging Warr because oftheir activities on behalf of the above labor or-ganization, plus interest.WE WILL withdraw the April 4, 1980, repri-mand and April 11, 1980, warning and termi-nation notice we issued to Jeff Warr and ex-punge them from our records.EL CHARRO MEXICAN FOODS, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On October 29, 1980,1 I conducted a hearing at Vaca-ville, California, to try issues raised by a complaint issuedon May 30 and amended on October 29 based upon acharge filed by the Union on April 15 and amended onMay 30.The amended complaint alleged El Charro MexicanFoods, Inc.,2violated Section 8(a)(l) of the NationalLabor Relations Act, as amended (hereafter called theAct), prior to a Board-conducted election among the Re-spondent's Vacaville employees, by threatening to closethe restaurant if the employees selected Hotel, Motel &Restaurant Employees & Bartenders Union, Local 50,Hotel and Restaurant Employees and Bartenders Interna-tional Union,3as their representative; that the Respond-ent additionally violated Section 8(a)(l) of the Act afterthe election by: (1) interrogating an employee regardingher union activities and threatening her with more oner-ous working conditions because the employees choseunion representation; (2) reducing an employee's work-week because of her support of the Union; and (3) pro-moting a junior employee instead of a senior employee,contrary to past practice and policy, because the junioremployee was an active union supporter; that the Re-spondent violated Section 8(a)(l) and (3) of the Act bythreatening to issue a disciplinary warning to an employ-ee, reducing that employee's workweek and discharginghim, all because of his active role in the Union; and thatthe Respondent violated Section 8(a)(1) and (5) of theAct by changing its policies governing the issuance ofdisciplinary warnings and promotions without priornotice to or bargaining with the Union.The Respondent denied it committed the alleged actsor denied they violated the Act.The issues are whether the alleged acts occurred and,if so, whether they violated the Act.'Read 1980 after all further date references omitting the year.Hereafter called the Respondent.Hereafter called the Union.The parties appeared at the hearing and were affordedfull opportunity to adduce evidence, examine and cross-examine witnesses, argue and file briefs. Briefs were filedby the General Counsel and the Respondent.Based on my review of the entire record, observationof the witnesses, perusal of the briefs and research, Ienter the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges and the answer admits the Re-spondent, at times material, was a California corporationwith an office and place of business in Concord, Califor-nia; that it was engaged in the operation of public restau-rants selling food and beverages, including a restaurantin Vacaville, California; that during the calendar year1979, in the course of operating its business, it receivedgross revenues in excess of $500,000; that during the cal-endar year 1979 it purchased and received at its Vaca-ville restaurant products, goods, and services valued inexcess of $5,000 directly from points located outside ofCalifornia; and that it was an employer engaged in com-merce in a business affecting commerce and the Unionwas a labor organization within the meaning of Section 2of the Act. On the basis of the foregoing, I find and con-clude at all pertinent times the Respondent was an em-ployer engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2 of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Unit and the Union's Representative StatusThe Respondent has operated a restaurant at Vacavillesince 1977. In January 1980 a waitress employed there,Sheryl Schwind, contacted the Union with a view to-wards securing union representation of the Respondent'sVacaville employees. The Union immediately com-menced an organization campaign among those employ-ees, conducted numerous meetings with Vacaville em-ployees, secured signed authorization cards from a sub-stantial number of them and, in February, filed a petitionwith the Region for certification as their exclusive repre-sentative for collective-bargaining purposes.The Region scheduled a February 19 hearing on thepetition. The Union appeared at the hearing by Secre-tary-Treasurer Steve Martin, Business RepresentativeSandy Reshes and two of the Respondent's employees-waitresses Schwind and Jamie Mitchell. The Respondentappeared by President Jim Shields and Director of FoodServices Dave Shields (the two are brothers and partowners of the Respondent). The parties stipulated to aMarch 19 election at the Vacaville premises within a unitconsisting of all employees employed by the Respondentat its Vacaville facilities, excluding bookkeepers, manag-ers, guards and supervisors, as defined in the Act. Therewere approximately 21 employees within the unit onMarch 19. Schwind and waitress Dena Fitzgerald actedas the Union's observers at the election. A majority ofthe unit employees voted for union representation.648 EL CHARRO MEXICAN FOODSBased on the foregoing, I find and conclude the stipu-lated unit is appropriate for collective-bargaining pur-poses within the meaning of Section 9 of the Act andsince March 19, the Union has been the duly designatedexclusive collective-bargaining representative of the Re-spondent's employees within that unit.B. The Alleged February 17 (Preelection) ViolationThe amended complaint alleges and the Respondentdenies that on February 17, shortly after the filing of theunion petition, the Respondent's Vacaville manager, DonDaniels,4threatened an employee with closure of the res-taurant in the event the employees selected the Union astheir collective-bargaining representative, thereby violat-ing Section 8(a)(1) of the Act.On February 17 Daniels called cook Jeff Warr into hisoffice; told Warr he wanted to tell Warr what transpiredat a meeting of the employees conducted a few days ear-lier which Warr did not attend; told Warr that DaveShields spoke, telling the employees the Respondentcould not afford the additional costs union representationwould generate, that union representation of the employ-ees would cause problems, that it would break up thehappy family atmosphere which existed at Vacaville andwould not help the employees; and stated while he knewWarr was a union supporter, if the employees voted forunion representation the Respondent probably wouldhave to close its doors.'On the basis of the foregoing, I find and conclude thaton February 17 the Respondent, by Daniels, threatenedemployee Warr with closure of the restaurant in theevent the employees voted for union representation andthereby violated Section 8(a)(1) of the Act.C. The Alleged April 10 ViolationThe amended complaint alleges and the Respondentdenies that on April 10 Dave Shields, the Respondent'sdirector of food services and part owner,6threatened anemployee that Respondent would impose more onerousterms and conditions of employment because the employ-ees selected the Union as their collective-bargaining rep-resentative on March 19 and interrogated that employeeconcerning her support for the Union in the event astrike occurred, thereby violating Section 8(a)(1) of theAct.As noted above, waitress Fitzgerald acted as theUnion's observer at the March 19 election. On April 10,Shields approached her while she was on duty at the res-taurant and expressed his shock at seeing her acting inthat capacity; stated Fitzgerald had misled him, hethought she was opposed to the Union,' and asked herlie amended complaintl alleged, the answer admitted, and I find atall per-inent times Daniels was the manager of the Vacaville restaurantand a super isor and agent of the Respondent acting on its behalf withinthe meaning of Sec. 2 of the Act.-rhese findings are based upon the uncontradicted testimony of Warr.ewho testified in a direct and forthright manner. While Daniels took thestand. ihe did ,ot densr malking the statements just noted." The amended complaint alleged, the answer admitted, and I find atall pertinent times Shields was a supervisor and agent of the Respondentacting on its behalf , ithin the meaning of Sec. 2 of the Act;In tIle cli sUre of a conlVersallon betscen the two prior to the election.:Fitlgerald aIurl-ed Shields she as opposed to the Unionwhy she supported it. Fitzgerald replied she changed hermind about the Union and supported it because shewanted the same benefits the Union secured for employ-ees of other employers. Shields stated if the employeeswanted higher benefits, they should have sought workelsewhere; that the Respondent had formulated a benefitsplan for the employees but since they chose union repre-sentation, the plan had been abandoned; since the Unionwon the election, the Respondent had to make somechanges and separate the sheep from the goats.s Shieldsthen asked Fitzgerald what she would do if the Unioncalled the employees out on strike; Fitzgerald replied shedid not know. Shields closed the conversation by com-menting there either would be a strike or a closure of therestaurant, and a request that Fitzgerald not repeat hiscomments. 9On the basis of the foregoing, I find and conclude thaton April 10 the Respondent, by Shields, threatened Fitz-gerald with an implied threat to change the workingconditions of union supporters, including possible separa-tion, because of their support of the Union; with asecond implied threat to close the restaurant if the em-ployees struck in support of the Union's contractual de-mands; and interrogated Fitzgerald concerning her rea-sons for supporting the Union and her actions in theevent the Union called the employees out on strike. Ifurther find, by these actions, the Respondent violatedSection 8(a)(1) of the Act.D. The Alleged April 4, 10, and 11 ViolationsThe amended complaint alleges that on April 4 theRespondent, by Daniels, reprimanded cook Jeff Warr;that on April 10 he reduced Warr's workweek; that onApril 11 he issued a written disciplinary warning toWarr; that on April II he discharged Warr; that all theforegoing actions were prompted by Warr's active unionrole; and that by those actions, the Respondent violatedSection 8(a)(1) and (3) of the Act. It is undisputed thatDaniels issued an oral reprimand or warning to Warr onApril 4, reduced Warr's workweek on April 10, issued awritten disciplinary notice to Warr on April II11, dis-charged Warr on April 11, and was aware Warr was anactive union supporter. °The Respondent contends theA Biblical allusion; normally understood to mean separation of theworthy from the unworthy, the good from the evil, the favored from thedisfavored (Brewer's Dictionary of Phrase & Fable, Harper & Row,New York and Evanston, 1970 Ed.)9 These findings are based primarily upon the testimony of Fitzgerald,who impressed me as an honest, forthright witness. Shields corroboratedher testimony to his initiation of the conversation, his expression of cha-grin at her support of the Union and his remark concerning separation ofsheep from goats. Shields' wife, Laura. who testified she overheard theconversation, also corroborated Fitzgerald's testimony Shields initiatedthe conversation, expressed chagrin at Fitzgerald's apparent change of at-titude regarding support of the Union, and that Fitzgerald told Shieldsshe supported the Union because she wanted the benefits others receivedthrough union representation Laura Shields contradicted both Shieldsand Fitzgerald concerning the separation remark. Shields described hiscomments as an attempt to act as a good shepherd, attempting to guide amember of his troubled flock-his admitted remarks clearly indicatehowc.er. expression of resentment over Fitzgerald's and ilther emplo-ees' support f the Union"' Daniels so testified649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 4 warning was for cause; the April I warning wasfor cause; the discharge was for cause; none of those ac-tions were taken because of Warr's union activities;therefore, the actions complained of did not violate theAct.Warr was hired by the Respondent as a busboy inJune 1979. In February 1980 he was promoted to cook. At that time the Respondent employed four cooks at thefacility; i.e., Warr, John Jones, Larry Grable, and DanLopez. Warr worked 4 days a week-Wednesday,Friday, Saturday, and Sunday-and the other threecooks worked a 5-day week. Warr was assured he wouldbe advanced to a 5-day workweek when business pickedup.Warr became active in the Union and its campaign toorganize the Respondent's employees from the outset.He attended all the meetings called by the Union amongthe Respondent's employees; he signed a card author-izing the Union to represent him for the purpose of bar-gaining collectively with the Respondent the first timean opportunity to do so arose; he openly and actively so-licited support of the Union among other employees atwork in the presence of management officials;2 he wasreprimanded by Brogan on more than one occasion fordiscussing the benefits he believed the employees wouldreceive by union representation during working hours;he lettered the Union's designation (Local 50) on thechef's hat he wore at work and wore the hat containingthe legend at work; he embraced Schwind when shecame to the kitchen immediately after the ballots weretabulated on March 19, advised him the Union won theelection and invited him to a victory celebration, in thepresence of Shields, Daniels, Brogan, and former man-ager, Pat Glennen; and he was elected a member of theUnion's contract negotiating committee subsequent to theelection.Prior to March 29 the Respondent neither posted nordistributed to its employees any document advising itsemployees at Vacaville what its policies were concerningtaking time off from regularly scheduled work. Nor werethe Vacaville employees advised of such policies at hire.In November 1979, when Warr wanted a week off forvacation," Respondent's then manager, Pat Glennen, in-formed Warr he had to secure replacements to fill in forhim on the days he expected to be absent, place a noticeon the bulletin board next to the posted work schedulet4listing the names of his replacements and the dates thosereplacements would fill in for him and notify Glennen ofhis plans and arrangements. Warr secured replacementsto cover his work assignments the week he planned to beabsent on vacation, posted a notice listing their namesand the dates they would be covering for him, advisedGlennen of his plans and arrangements and went on va-" At the time he was the senior busboy.2 Daniels and Steve Brogan, assistant manager. The amended com-plaint alleges, the answer admits, and I find at all appropriate timesBrogan was a supervisor and agent of the Respondent acting on itsbehalf.3 Without pay; the Respondent did not grant paid time off." The Respondent posted a work schedule at the restaurant listing thedates and hours each employee was scheduled to work.cation. He never was advised at any subsequent time ofany change in that policy. 5Following the election, Warr made plans to take a va-cation trip to southern California between March 29 andApril 3 to visit his father. He contacted cooks DanLopez and Larry Grable and secured their consent to fillin for him on March 29 and 30 (Lopez) and April 2(Grable).On or about March 20 Brogan, Warr, and Jones wereoff work and engaged in "dirt biking;" in the course oftheir activities, Warr told Brogan of his vacation plans;Brogan asked him if he secured replacements for thedays he was scheduled to work during his planned vaca-tion period; Warr replied he had; and the two discussedwhat Warr planned to do during his vacation.'6On theWednesday prior to his leaving on vacation, Warr againdiscussed his vacation plans with Dave Shields, who wassubstituting for Daniels as manager that day. Warr toldShields of his plans; Shields commented he wished hischildren, who lived in southern California, would cometo visit him; asked if Warr had secured replacements tofill in for him on the days he was scheduled to workduring the period of his proposed vacation; and Warr re-plied he had, naming them. Prior to Warr's leaving therestaurant that day, Shields told him he hoped he wouldenjoy his vacation, jokingly advised him to be a goodboy, and suggested he get a haircut before returning."The last day Warr worked before leaving on vacationwas March 28; on that day he posted a notice on the bul-letin board naming Lopez and Grable as his replacementsfor the days he was scheduled to work during hisplanned vacation. 'When Warr reported back to work on April 4, Danielstold Warr he should have secured his permission beforegoing on vacation; that if Warr had asked him, he wouldhave denied Warr permission to go under the arrange-ments he made, since Warr's arrangements created hard-ships on the employees and difficulties for him,'9andthat he was giving Warr an official warning for taking anunauthorized vacation.Warr replied he secured permission to go on his vaca-tion from Brogan and Shields; that Lopez wanted to earnextra money; that he could not anticipate the problemsthat arose on April I and 2, it was Daniels' decision toassign Grable to bus rather than cook, Grable was avail-able to cook. Daniels stated Warr did not advise Danielsof his plans and arrangements (Daniels was unaware ofWarr's plans and arrangements until he saw Lopez at"5 Warr's testimony to that effect was not contradicted; while Danielstestified in January he added the requirement that the absentee and hisreplacements affix their signatures to the notice, the evidence fails to es-tablish Warr was notified thereof16 Warr's testimony to this effect was corroborated by Jones and iscredited. The two impressed me as sincere.7 These findings are based upon Warr's testimony, which was forth-right, direct, and corroborated by Jones." I credit Warr's testimony to that effect, on the same basis I creditedWarr's earlier testimony."g Lopez' substitution for Warr on March 29 and 30 meant Lopezworked 7 days within that workweek, a situation Daniels wished toavoid a busboy quit on April .requiring Daniels to assign Grable to busrather than substitute for Warr as a cook on April 2, and requiringBrogan to fill in as cook.650 EL CHARRO MEXICAN FOODSwork, substituting for Warr, on March 29, and askedLopez where Warr was); Warr replied Daniels was notthere and he discussed his plans with and secured theconsent of Shields, Daniels' substitute.2It is undisputed that on April 10 Daniels posted awork schedule reducing Warr's workdays from 4 to 3days for the subsequent workweek (April 13-19). At thesame time Daniels hired a fifth cook.Warr was not assigned to and did not work on April10. He did not become aware of the presence of a newcook and the reduction in his workweek until he report-ed for work on April II. In a conference with Danielsthat day, Warr reminded Daniels of his promise to in-crease Warr's workweek if business picked up,21statedRespondent did not need a fifth cook, and asked Danielswhy a new cook had been hired and his hours reduced.Daniels had already prepared a written disciplinarywarning notice with the intent of issuing it to Warr; hebrushed aside Warr's comments, stated he had receivedcomplaints from several waitresses over Warr's conductduring the week following his return from his vacation,and told Warr he was issuing a written disciplinarywarning notice to Warr.22Warr replied that during theprevious week none of the waitresses indicated to himthat they found his conduct objectionable and askedwhat waitresses complained to Daniels. Daniels refusedto name the alleged complaining waitresses, handedWarr the written disciplinary warning notice he had pre-pared and directed Warr to sign it. Warr replied he wasnot signing anything without securing advice from theUnion. 23 Daniels directed Warr either to sign or face dis-charge. Warr persisted in his refusal. Daniels told Warrhe was discharged, to pick up his final paycheck the nextday. Following the discharge, Daniels wrote on thenotice Warr was terminated on April 11 because he "re-fused to sign warning-was insubordinate" after the boxmarked "termination" and "Jeff was terminated becauseof his bad attitude" under the heading "action taken."The record does not disclose when Daniels appended hiscomments concerning the termination.The Respondent did not proffer any evidence explain-ing its reasons for hiring a new and additional cook andreducing Warr's workweek on April 10. Daniels initial-ly24testified that he prepared the April 11 notice follow-ing receipt of complaints from waitresses Candy Jenkins,Patty Stobaugh, and Sabrina Sheppard that Warr, fol-lowing his return from vacation, addressed them in inso-lent and abusive terms, was uncooperative, and that wait-to These findings are based on Warr's testimony which I credit on thesame grounds set out heretofore.'' In the course of Daniels' testimony, he stated business was slow inApril and the Respondent did not expect it to pick up until later in theyear.22 At that time the notice was marked "2d warning;" stated it wasissued because Warr was "being smart to the waitresses;" and stated theaction taken was "warned not to do it again."2" In a meeting Warr and other employees attended, chaired by UnionBusiness Representative Reshes, one of the waitresses (Mitchell) com-plained to Reshes over Daniels' requiring her to sign a similar notice;Reshes replied, any employees faced with the same situation in the futureshould refuse to sign until and unless afforded an opportunity to consultwith a union representative.24 When called to the stand at the behest of the General Counsel totestify as an adverse witness.resses Teresa Smead, Dena Fitzgerald, and GeorgiaOlson later corroborated those complaints. When re-called to the stand by the Respondent after Stobaugh,Sheppard, Smead, and Fitzgerald contradicted that testi-mony, Daniels changed his testimony, stating waitressesJenkins and Olson complained to him about Warr's al-leged misconduct following Warr's return from vacationand the same two made a similar complaint in lateMarch. Stobaugh testified she worked with Warr I dayeach week; that she did not make any complaints toDaniels over Warr's behavior between the time he re-turned from his vacation and April 11; and that on oneoccasion, in early March, she told Daniels she did notlike Warr's excessive use of profanity in the kitchen.Sheppard testified she worked with Warr 2 days eachweek; and that she never, at any time, complained toDaniels concerning any alleged shortcomings in Warr'sbehavior or conduct, either before or after the time hewas on vacation. Fitzgerald and Smead testified theynever complained about Warr's behavior.25Jenkins andOlson did not testify.It is clear the incident which precipitated Warr's dis-charge was his refusal to sign the April 11 warningnotice; while Daniels gave additional reasons for the dis-charge,26the moving event was the refusal. An examina-tion of five written disciplinary notices issued by Danielsin August, however, discloses that none of the employeesto whom they were issued were required to sign them,and all the disciplined employees remained in the Re-spondent's employ after their issuance.It is the teaching of the Wright Line case27that oncethe General Counsel has produced sufficient proof tosupport an inference that an employee's protected con-duct was a factor in an employer's decision to disciplinethat employee, it is incumbent on the employer to showthat the employee would have been disciplined absentthe protected conduct.It is clear that prior to the March 19 election won bythe Union, the Respondent found no basis to complainover Warr's job performance or attitude; Daniels pro-moted Warr from busboy to cook in February; Danielsdid not reprimand Warr in early March, when Sheppardcomplained to him Warr was profane; and Daniels nei-ther reprimanded nor cautioned Warr prior to the elec-tion over any alleged shortcomings in his attitude or con-duct.Warr's strong advocacy of the Union, his solicitationof support for it among other employees, and his effortson behalf of the Union during the campaign and at thetime the election results were announced have been21 I place no weight on a document introduced into evidence preparedby Daniels and executed by Smead, Olson, Jenkins, and Grable followingthe filing of the charges in the instant case; Olson, Jenkins, and Grabledid not appear and testify under oath concerning its contents, subject tocross-examination; Smead, who did appear and testify, denied she evercomplained to Daniels concerning Warr prior to his discharge; the docu-ment not only was prepared and executed after the discharge, it containsirrelevant, scurrilous, and self-serving statements prepared by Daniels andwas executed at the behest of Daniels.26 Warr's taking his March 29-April 3 vacation without first procuringDaniels' permission: his alleged misconduct following his return from va-cation vis-a-vis several waitresses, his "had attitude."2'251 NLRB 1083 (1980).651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchronicled above, as well as management's awareness ofhis activities on behalf of the Union and his strong sup-port for it. Management's chagrin and surprise at theoutcome of the election is evidenced by Shields' com-ments to Fitzgerald, and signaled its reaction. Warr notonly openly expressed his jubilation at the union victoryon its announcement-before Shields, Daniels, andothers-he shortly thereafter was elected to the Union'scontract negotiating committee. His reprimand by Dan-iels on April 4, his reduction in hours on April 10, hisreceipt of a second disciplinary warning on April 11, andhis discharge on April 11 came in quick succession afterthe March 19 union victory, in contrast to the treatmentaccorded him prior thereto, and despite his following thesame procedure he had in the past prior to taking hisMarch 29-April 3 vacation, his assurance of increasedhours prior to the election, Respondent's failure to estab-lish any waitress complained to Daniels concerning Warrprior to Daniels' issuance of the April 11 disciplinarywarning,29and the fact other employees neither were re-quired to sign written disciplinary notices nor disciplinedfor not doing so.On the basis of the foregoing-Warr's militant supportof the Union; Shields' threat to separate the "goats" fromthe "sheep;" Respondent's reduction in Warr's work-week without explanation and contrary to earlier repre-sentations; Daniels' disciplining of Warr on insubstantialgrounds (not obtaining his permission before going onvacation); Daniels' second disciplining of Warr on unsup-ported grounds (alleged waitress complaints and proof hedid not issue such discipline for an earlier, establishedcomplaint of a similar nature); Daniels' demand thatWarr sign a written disciplinary notice under penalty ofdischarge when he neither required other employees tosign such notices nor penalized them for not doing so;and that all the above occurred after Shields' threat-Ifind the General Counsel established, by valid evidence,Warr was disciplined on April 4, had his hours reducedon April 10, was again disciplined on April II, and wasdischarged on April 11 because of his union activities.I further find the Respondent failed to demonstrateWarr would have been so treated even if he had notbeen a militant supporter of the Union.Prior to the union election victory, Warr was promot-ed, praised, and the Sheppard early March complaintconcerning his alleged profanity ignored; subsequent tothe union election victory, Warr was singled out for dis-cipline on April 4 for alleged failure to secure permissionfrom the "right" management official; on April 10 hishours were reduced; on April 11 he was again singledout for discipline for alleged (and unproven) shortcom-:2 The necessity of separating "the sheep" (those employees acceptingShields' proclaimed role as their shepherd) from "the goats" (those em-ployees who, in Shields' judgment, were leading "the sheep" astray; i.e.,into rejecting Shields' paternalism and seeking and securing union repre-sentation to advance and protect their interests).29 In view of Daniels' shifting and contradictory testimony concerningwho complained to him, the contradiction of his testimony by waitressesto whom he attributed complaints, and the failure of Respondent to pro-duce, subject to cross-examination, the remaining two waitresses who al-legedly complained, I do not credit Daniels' testimony to the effect sev-eral waitresses complained about Warr to him following Warr's returnfrom vacationings condoned prior to the election; and the event whichprecipitated his discharge (refusing to sign a written dis-ciplinary notice without advice from the Union) was arequirement neither levied on other employees issuedsimilar notices nor a basis for discipline for failure tosign.I, therefore, find and conclude Daniels issued a repri-mand to Warr on April 4, reduced Warr's workweek onApril 10, issued a written disciplinary notice to Warr onApril II, and discharged Warr on April II because ofhis union activities, thereby violating Section 8(a)(l) and(3) of the Act.E. The Alleged April 14 ViolationThe amended complaint alleged the Respondent vio-lated Section 8(a)(1) of the Act by refusing to promoteKevin Knecht from busboy to cook because of his unionactivities. During the Union's representation campaign,Knecht signed a union authorization card and openly ad-vocated support of the Union among other employees.At the time Warr was discharged (April 11), busboyMark Ussery was promoted to cook. At that time,Knecht was senior to the other busboys, includingUssery.Knecht and Warr testified during the time they wereemployed by the Respondent,30the Respondent followedthe policy or practice of promoting the senior busboys toany cook vacancies which occurred.3'Shields testified that at all times the Respondent fol-lowed the policy of promotion from within, but basedeach promotion on job performance, not seniority, unlesstwo employees of equal ability were contenders for apromotion (in which case, the senior employee was pro-moted). Daniels testified if the senior employee was wellqualified and mature, he was promoted, otherwise, hewas not and the best qualified employee in the lowerclassification received the promotion. Brogan testifiedpromotions were based on ability alone.About a week after Ussery's promotion, Knecht askedDaniels why he, as senior busboy, had not been promot-ed to fill the vacancy created by Warr's discharge. Dan-iels replied he had not promoted Knecht to the vacancybecause of his temper; Knecht acknowledged he didhave a hot temper. Daniels advised Knecht if he couldlearn to control his temper, he would consider him forthe next vacancy.32I find by the foregoing that the General Counsel failedto establish Daniels gave any consideration to Knecht'sunion activities when he decided to promote Usseryrather than Knecht to the cook vacancy; on the con-trary, Knecht acknowledged he had a quick temperwhen Daniels advised him that was his reason for notpromoting him and he was promoted at a later date.1, therefore, find and conclude the Respondent did notviolate Section 8(a)(l) by promoting Ussery rather thanKnecht to the cook vacancy created by Warr's discharge30 Knecht was hired as a busboy in August 1979; Warr was hired as abusboy in June 1979.at Between June 1979 and April II, Grable, Jones, and Warr. thesenior busboys at the time, were promoted from busboy to cook.2 Knecht subsequently was promoted to cook at the next vacancy.652 EL CHARRO MEXICAN FOODSand will recommend dismissal of those portions of thecomplaint so alleging.F. The Alleged April 19 ViolationThe amended complaint alleges the Respondent violat-ed Section 8(a)(1) of the Act by reducing SherylSchwind's workweek from 5 to 4 days because of herunion activities.Findings have been entered above that it was Schwindwho made the initial union contact; utilized her home formeetings between the unit employees and union repre-sentatives; actively campaigned for the Union, acted asthe Union's election observer; appeared on behalf of theUnion at the hearing scheduled before the Region on theUnion's petition for certification in the presence of man-agement; and announced a victory celebration in the Re-spondent's kitchen before management when the electionresults were tabulated.It is undisputed that on April 10, less than a monthafter the election, the Respondent reduced Schwind'sworkweek from 5 to 4 days per week. Schwind learnedof the reduction on April 13 when she reported for workand examined the posted schedule. When Schwind ap-proached Daniels for an explanation, his reply was thereduction had been ordered by Shields.At the hearing, Daniels testified that, while businesswas slow during April, he hired a new waitress in antici-pation of an increase in the summer months; that hehired the new waitress at that time so he would have suf-ficient time to train her before the busy season started;and that to absorb the costs of an additional waitresswithout increasing total costs for waitresses' employ-ment, he reduced the workweeks of the three juniorwaitresses (Schwind from 5 to 4 days per week; Fitzger-ald from 4 to 3 days per week; and Sheppard from 5 to 4days per week).Sheppard contradicted Daniels' testimony, stating herworkweek was cut from 5 to 4 days per week in Febru-ary, when waitress Georgia Olson returned to work fromsick leave status. Schwind testified without contradiction,at the time her workweek was reduced, she was seniorto many waitresses and the workdays of a number ofwaitresses junior to her were not cut; i.e., Stobaugh, Jen-kins, and Smead.33Following the Wright Line test, I find the GeneralCounsel established by valid evidence that a new wait-ress was hired and the workweek of union activistSchwind was reduced shortly after the election, admit-tedly during a slow period at the restaurant, and that Re-spondent failed to establish that Schwind's workweekwould have been reduced if she had not been a union ac-tivist. I base this on the timing of the reduction, the pau-city of Daniels' explanation to Schwind (Shields' weed-ing out another "goat" (?)); and Daniels' inadequate ex-planation.I, therefore, find and conclude that the Respondent, byDaniels, reduced Schwind's workweek on or about April10 because of her union activities and thereby violatedSection 8(a)(1) of the Act.' Sinad confirlled Schuind's testimonyG. The Alleged Failures or Refusals To BargainThe amended complaint alleged that the Respondentfailed or refused to bargain in good faith with the Unionby changing its promotion and disciplinary policies with-out prior notice to or bargaining with the Union, in vio-lation of Section 8(a)(1) and (5) of the Act.The General Counsel asserts the Respondent's failureto notify or bargain with the Union prior to denying pro-motion of senior busboy Knecht to cook on April IIconstituted a change from its alleged prior policy of pro-moting the senior busboy to any cook vacancies and thusviolated the Act.The General Counsel relied on testimony by Warr andKnecht to the effect during their employment by Re-spondent, all promotions from busboy ranks to cookwere granted to the senior busboy at the time the vacan-cy arose, to establish the existence of the alleged policy.I find that testimony insufficient to establish the policy.I, therefore, find and conclude that the General Coun-sel failed to establish, by valid evidence, the Respondentchanged any prior policy when Daniels failed to pro-mote Knecht to the cook vacancy created by Warr's dis-charge and will recommend dismissal of those portionsof the complaint so alleging.The General Counsel asserts prior to March 19 theRespondent published and followed a disciplinary policywherein at any point an employee's job performance didnot meet management's expectations, the employeeswould receive:I. A written warning ...with an individual interviewby your manager and the opportunity to speak with thedirector of personnel.2. A second written warning ...with an individualinterview by your manager and the director of person-nel.3. Automatic termination.The General Counsel further asserts on April 8 thatthe Respondent changed that policy without prior noticeto or bargaining with the Union, when it issued a writtenwarning to waitress Jamie Mitchell marked "secondwarning" and she had not received a written warning atany time during the preceding 6 months.34The warning notice issued to Mitchell on April 8 con-tains three boxes with the printed legend "st WARN-ING" after the top box; the legend "2nd WARNING"after the next; and the legend "TERMINATION" afterthe third. Written behind the printed legend "stWARNING" on the April 8 notice given to Mitchell arethe words "Verbal" and Daniels' initials, and an "X" iswritten into the box preceding the printed legend "2ndWARNING."It is undisputed that Mitchell received an oral repri-mand within the 6 months preceding the issuance of theApril 8 written warning to her and that she did not re-ceive a written warning within the 6 months precedingApril 8.The General Counsel contends that the above demon-strates that on April 8 the Respondent changed its disci-: It is undisputed all warnings are destroyed after the passage of 6months.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplinary policy from: a policy of not subjecting an em-ployee to discharge unless he or she received two writtenwarnings within the 6 months prior to the date of dis-charge to: a policy of subjecting an employee to dis-charge upon the receipt of one oral and one written warn-ing or two written warnings within the 6 months prior tothe date of discharge; and that the change was accom-plished without prior notice to or bargaining with theUnion.It is undisputed that the Respondent did not notify theUnion of any change in its disciplinary policy betweenthe date the Union won the election (March 19) andApril 8.35Daniels testified, without contradiction, that the policyof requiring two written warnings within 6 months of adischarge was changed to a policy of requiring eitherone oral and one written warning or two written warn-ings within the 6 months preceding a discharge at all ofthe Respondent's restaurants in April 1979, when thecontract between a sister local of the Union and the Re-spondent covering the Respondent's employees at its La-fayette, California, restaurant was modified to reflect thatchange.I credit Daniels' testimony. I, therefore, find the warn-ing issued to Mitchell on April 8 did not reflect a policychange and the Respondent did not violate the Act by itspromulgation. , therefore, shall recommend those por-tions of the complaint so alleging be dismissed.CONCLUSIONS OF LAWI. At all pertinent times the Respondent was an em-ployer engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2 of the Act.2. At all pertinent times Dave Shields, Don Daniels,and Steve Brogan were supervisors and agents of the Re-spondent acting on its behalf within the meaning of Sec-tion 2 of the Act.3. Since March 19 the Union has been the exclusivecollective-bargaining agent of all employees of the Re-spondent employed at its Vacaville, California, facilities,excluding bookkeepers, managers, guards, and supervi-sors, as defined in the Act.4. The Respondent violated Section 8(a)(1) of the Actby:(a) Daniels' February 17 threat to Warr that the Re-spondent probably would have to close its doors if theemployees voted for union representation;(b) Shields' April 10 implied threat to Fitzgerald thatthe Respondent would discriminate against those of itsemployees who were union supporters and close its res-taurant if its employees went on strike; and Shields' in-terrogation of Fitzgerald concerning her reasons for sup-porting the Union and her actions in the event the Unioncalled the employees out on strike.5. The Respondent violated Section 8(a)(l) and (3) ofthe Act by:(a) Daniels' issuance of a reprimand to Warr on April4 because of his union activities;3" Union Business Representative Reshes' testimony to that effect is un-contradicted.(b) Daniels' April 10 reduction of the workweeks ofWarr and Schwind because of their union activities;(c) Daniels' issuance of a disciplinary warning to Warron April 11 because of his union activities;(d) Daniels' discharge of Warr on April 11 because ofhis union activities.6. The Respondent did not otherwise violate the Act.7. The aforesaid unfair labor practices affected com-merce as defined in Section 2 of the Act.THE REMEDYHaving found the Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend the Respondent be directed tocease and desist therefrom and to take affirmative actiondesigned to effectuate the purposes of the Act. Havingfound the Respondent reduced the working hours of em-ployees Warr and Schwind because of their union activi-ties and discharged employee Warr because of his unionactivities, I shall recommend that the Respondent be di-rected to offer Warr reinstatement to his former positionand workweek and to restore to Schwind her formerworkweek, and to make whole both Schwind and Warrfor any losses they suffered by virtue of the discrimina-tion against them, with the amounts due calculated in themanner set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon computed in accordancewith the formula set out in Florida Steel Corporation, 231NLRB 651 (1977), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). Having found the Respondent repri-manded Warr on April 4 because of his union activities,issued a written warning to Warr on April 11 because ofhis union activities and issued a termination notice toWarr on April 11 because of his union activities, I shallrecommend that that reprimand and those warnings bewithdrawn and expunged from the Respondent's records.Having found that the Respondent did not violate theAct by various allegations contained in the amendedcomplaint, I shall recommend those allegations be dis-missed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I recommend the issuance of the following:ORDER36The Respondent, El Charro Mexican Foods, Inc., Va-caville, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening its employees with closure of its busi-ness if they choose to be represented by the Union.(b) Threatening its employees with discriminationagainst those employees who support or supported theUnion.36 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.654 EL CHARRO MEXICAN FOODS(c) Threatening its employees with closure of its busi-ness if they go on strike.(d) Interrogating its employees about their reasons forsupporting the Union and their conduct in the event astrike occurs.(e) Issuing reprimands or disciplinary warnings to itsemployees because of their union activities.(f) Reducing the workweeks of its employees becauseof their union activities.(g) Discharging its employees because of their unionactivities.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer to Jeff Warr reinstatement to his former posi-tion and workweek.(b) Restore to Sheryl Schwind her former workweek.(c) Make whole Sheryl Schwind and Jeff Warr in themanner set forth in The Remedy section of this Decision.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and any other records necessaryto analyze and determine the amounts due to Schwindand Warr under the terms of this Order.(e) Withdraw the April 4 reprimand and October 11warning notice and termination notice issued to JeffWarr and expunge same from its records.(f) Post at its premises at Vacaville, California, copiesof the attached notice marked "Appendix."3 Copies ofthe notice, on forms provided by the Regional Directorfor Region 20, shall be signed by an authorized repre-sentative of the Respondent and posted immediatelyupon their receipt and maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure the notices are not altered, defaced, or cov-ered by other material.(g) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraphs 7(f), 1I(a),I l(b), and 14 of the amended complaint be dismissed.31 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."655